—Judgment unanimously affirmed. Memorandum: On appeal, defendant argues that his motion to suppress statements made to the police was improperly denied because the People failed to sustain their burden of proving the propriety of the stop of his vehicle. We disagree and affirm the suppression order for reasons stated in the decision at Onondaga County Court (Mulroy, J.). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Attempted Robbery, 2nd Degree.) Present — Balio, J. P., Lawton, Doerr, Davis and Boehm, JJ.